DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are subject under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 4, 8, 9 and 12  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta (US 20110136473 A1)

Regarding claim 1, Gupta teaches a method  for securing radio connections, comprising:
performing a connection setup with a user equipment (UE) (see para 0009 “the UE initially sends an RRC connection Request message to the eNodeB and, once it receives RRC Connection set up message from the e Node B, the UE sends an RRC Connection Setup Complete message”);
determining that security information is needed for the UE based on an event which triggers a need of the security information (see para 0044 “the mobile telephone included a parameter in the Service Request which was used by the MME to determine whether or not AS security would be activated for providing the service. In the embodiment, the parameter identified the purpose of the Service Request”)[ parameter identifying the purpose of the service request is interpreted as an event based on which  MME determines whether or not AS security would be required]
sending an indication to a network node to request the security information for the UE (see para 0044 “the mobile telephone may make this determination and then include a binary value (flag) as the value of the parameter that is transferred to the MME. In response, the MME would use AS security if the binary value was a "one";  fig 7 step S1AP.Initial UE message transmitted by eNB to the MME)[ binary value one is interpreted as an indication sent to the MME to request the security information]; and
receiving the security information from the network node via a UE context setup procedure  (see para 0044 “the MME would use AS security if the binary value was a "one" ; see fig 7 step S1AP.Initial UE context setup request message that includes security parameters from the MME by eNodeB )[ security parameters are interpreted as security information]

Regarding claim 2, Gupta teaches establishing a security procedure with the UE upon receiving the security information(see fig 7 step S1AP.Initial UE context setup request transmitted by MME to eNodeB; context setup request includes security parameters);; and
(See para 0032 “the Service Request relates to a service that does require AS security, such as a request for a mobile originating or a mobile terminating call, then the MME 8 would reply to the Service Request with the required Security Parameters for setting up Signalling Radio Bearer 2 (SRB2).”; see para 0040 “In the event that the Service Request is for establishing a mobile originating/terminating call, then the MME 8 would determine from the parameter included in the Service Request that AS security has to be activated and so would return the Service Accept message together with security parameters for setting up SRB2” rrc connection reconfiguration with security configuration ).

Regarding claim 4, Gupta teaches wherein the event is a need to establish a secure connection with the UE on AS security. (See para 0050 “always set up the default bearer and activate the AS security whenever the UE moves from ECM_Idle to ECM_Connected Mode”)

Regarding claim 8, Gupta teaches wherein the security information is provided by the network node without the indication. (See para 0047 “the mobile telephone 3 may not transmit the parameter value (indicative of the purpose of the request) to the MME 8.”)

(see fig 7 step S1AP.Initial UE context setup request transmitted by MME to UE)

Regarding claim 9, Gupta teaches wherein the security information is provided based on a determination at the network node that access stratum (AS) security is going to be needed for the UE. (see para 0032 “ the MME 8 decides if Access Stratum (AS) security is required.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5, 6, 10, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20110136473 A1) in view of Nokia, Discussion paper on LS RP-180590 on secured Signalling-onlyconnection, S3-181181, 3GPP TSG SA WG3 ,Meeting#91, hereafter referred as Nokia.

Regarding claim 5, Gupta doesn’t teach the event is that a report of logged minimization of drive test (MDT) statistics will be requested from the UE. 
Nokia teaches the event is that a report of logged minimization of drive test (MDT) statistics will be requested from the UE. (see page 1 section 1 overall description line 3 “RAN confirms there is a requirement to support secured signaling only connection in Rel-15 (e.g. due to RRC redirection or logged MDT measurement reporting)”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a report of logged minimization of drive test (MDT) statistics will be requested from the UE in the system of Gupta. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

Regarding claim 6, Gupta doesn’t teach wherein the event is that a redirection of the UE to another radio access network is likely.
Nokia teaches wherein the event is that a redirection of the UE to another radio access network is likely.(see page 1 section 1 overall description line 3 “RAN confirms there is a requirement to support secured signaling only connection in Rel-15 (e.g. due to RRC redirection)”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a redirection of the UE to another radio access network in the system of Gupta. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

Regarding claim 10, Gupta doesn’t teach the AS security is needed due to an emergency fallback procedure.
Nokia teaches wherein the AS security is needed due to an emergency fallback procedure. (section 2.2 “Emergency service fallback- redirection happens with a pure signaling only connection. From N2 prospective, AMF has to provide AS security context immediately after NAS authentication procedure.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine AS security is needed due to an emergency fallback procedure in the system of Gupta. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

Regarding claim 11, Gupta doesn’t teach wherein the AS security is needed based on a need to trigger a retrieval of UE radio capability from the UE.
Nokia teaches the AS security is needed based on a need to trigger a retrieval of UE radio capability from the UE.  (see page 2 section 2.1 support for secure “signaling only connection” 4) if the redirection and/ or capability enquiry happens with no security context for the AS procedure….b. AMP may need to ask the capabilities with initial context setup, however, AMP may also need to get the radio capabilities before this step-in order to be able to send the “IMS VoPS supported” to the UE. so, we will also likely need to secure the UE Capability Enquiry as part of an SLAP UL Radio capability match request procedure. In either case, WE capability enquiry must be performed in a secure manner.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the AS security is needed based on a need to trigger a retrieval of UE radio capability from the UE in the system of Gupta. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

8.  Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20110136473 A1) in view Haumont (WO03/037021).

Regarding claim 7, Gupta doesn’t teach including an information element (IE) indicating that a UE context including the security information needs to be setup in an Initial UE message; and sending the Initial UE message to the network node.
Haumont Wo03/037021 teaches including an information element (IE) indicating that a UE context including the security information needs to be setup in an Initial UE message(see page 9 lines 1-4 “ the RNC 30 of the UTRAN adds the derived IMSI and optionally security parameters to anew RANAP initial UE message carrying attach or routing area update request of the UE, and transmit this new initial message to the network node”); and
sending the Initial UE message to the network node.(see page 9 lines 1-4 “ the RNC 30 of the UTRAN adds the derived IMSI and optionally security parameters to anew RANAP initial UE message carrying attach or routing area update request of the UE, and transmit this new initial message to the network node”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine an information element (IE) indicating that a UE context including the security information needs to be setup in an Initial UE message in the system of Gupta. The motivation is to avoid security risk (Haumont : See page 2 line 21)

Claim 13-16, 25, 3, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20110136473 A1) in view of Baghel (US 20150143463).

Regarding claim 13, Gupta teaches for securing radio connections, comprising:
at least one processing circuitry(see para 0033 “base station 5 includes …a controller 27”); and
at least one storage that stores processor-executable instructions, when executed by the processing circuitry (see para 0033 “base station 5 includes …a controller 27 controls the operation of the transceiver circuit 21 in accordance with software stored in memory 29”), causes the network node (see para 0033 “base station 5”) to:
perform a connection setup with a user equipment (UE) (see para 0009 “the UE initially sends an RRC connection Request message to the eNodeB and, once it receives RRC Connection set up message from the e Node B, the UE sends an RRC Connection Setup Complete message”);
receiving that security information is needed for the UE  based on an event which triggers a need of the security information (see para 0044 “the mobile telephone included a parameter in the Service Request which was used by the MME to determine whether or not AS security would be activated for providing the service. In the embodiment, the parameter identified the purpose of the Service Request”; see para 0046 “the mobile telephone transmitted the service request and the parameter value to the base station at the same time..[0047] In the above embodiment, for a mobile terminated SMS message, the mobile telephone 3 transmitted the parameter value indicative of the purpose of the Service Request to the MME 8 via the base station 5)[ base station receives the parameter (that determines security information) ; identifying the purpose of the service request is interpreted as an event]
send an indication to a second network node to request the security information for the UE (see para 0044 “the mobile telephone may make this determination and then include a binary value (flag) as the value of the parameter that is transferred to the MME. In response, the MME would use AS security if the binary value was a "one";  fig 7 step S1AP.Initial UE message transmitted by eNB to the MME; see para 0047 “the mobile telephone 3 transmitted the parameter value indicative of the purpose of the Service Request to the MME 8 via the base station 5”)[ binary value one is interpreted as an indication sent to the MME to request the security information; binary value is a parameter value forwarded by BS to MME ]; and 
receive the security information from the second network node via a UE context setup procedure (see para 0044 “the MME would use AS security if the binary value was a "one" ; see fig 7 step S1AP.Initial UE context setup request message that includes security parameters from the MME by eNodeB )[ security parameters are interpreted as security information]
	Gupta teaches receiving that security information is needed for the UE based on an event which triggers a need of the security information, however it doesn’t teach determining by the network node that security information is needed for the UE based on an event which triggers a need of the security information.
Baghel 20150143463 teaches determining by the network node that security information is needed for the UE based on an event which triggers a need of the security information. (See para 0102 “the decision on the selective protect can also be made in the AN 400 based on the policy of the core network 400a or based on the network conditions like load in the AN 400.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining by the network node that security information is needed for the UE based on an event in the system of Gupta. The motivation is to cause the AN (base station) to enable the security ( Baghel: see para 0111)

Regarding claim 25, Gupta teaches a communication system for securing radio connections, comprising at least one network node (See para 0009 “eNodeB”/ see para 0047 “base station 5”) and at least one user equipment see para 0009 “the UE”): a first network node (See para 0009 “eNodeB”/ see para 0047 “base station 5”) comprising at least one processing circuitry configured to: 
perform a connection setup with a user equipment (UE) see para 0009 “the UE initially sends an RRC connection Request message to the eNodeB and, once it receives RRC Connection set up message from the e Node B, the UE sends an RRC Connection Setup Complete message”);
Receive that security information is needed for the UE  based on an event which triggers a need of the security information see para 0044 “the mobile telephone included a parameter in the Service Request which was used by the MME to determine whether or not AS security would be activated for providing the service. In the embodiment, the parameter identified the purpose of the Service Request”; see para 0046 “the mobile telephone transmitted the service request and the parameter value to the base station at the same time..[0047] In the above embodiment, for a mobile terminated SMS message, the mobile telephone 3 transmitted the parameter value indicative of the purpose of the Service Request to the MME 8 via the base station 5)[ base station receives the parameter (information that determines security information) ; identifying the purpose of the service request is interpreted as an event] and 
 see para 0044 “the mobile telephone may make this determination and then include a binary value (flag) as the value of the parameter that is transferred to the MME. In response, the MME would use AS security if the binary value was a "one";  fig 7 step S1AP.Initial UE message transmitted by eNB to the MME; see para 0047 “the mobile telephone 3 transmitted the parameter value indicative of the purpose of the Service Request to the MME 8 via the base station 5”)[ binary value one is interpreted as an indication sent to the MME to request the security information; binary value is a parameter value forwarded by BS to MME ];and 
the second network node (see para 0044 “MME”) configured to: 
receive the indication from the first network node see para 0044 “the mobile telephone may make this determination and then include a binary value (flag) as the value of the parameter that is transferred to the MME. In response, the MME would use AS security if the binary value was a "one";  fig 7 step S1AP.Initial UE message transmitted by eNB to the MME; see para 0047 “the mobile telephone 3 transmitted the parameter value indicative of the purpose of the Service Request to the MME 8 via the base station 5”)[ binary value one is interpreted as an indication sent to the MME to request the security information; binary value is a parameter value forwarded by BS to MME ]
determine whether the security information is going to be needed for the UE (see para 0044 “the mobile telephone included a parameter in the Service Request which was used by the MME to determine whether or not AS security would be activated for providing the service. In the embodiment, the parameter identified the purpose of the Service Request”)[ parameter identifying the purpose of the service request is interpreted as an event based on which  MME determines whether or not AS security would be required]; and 
send the security information to the first network node based on the determination via a UE context setup procedure(see para 0044 “the MME would use AS security if the binary value was a "one" ; see fig 7 step S1AP.Initial UE context setup request message that includes security parameters from the MME by eNodeB )[ security parameters are interpreted as security information]; and
 	the first network node further configured to:
 receive the security information from the second network node (see para 0044 “the MME would use AS security if the binary value was a "one" ; see fig 7 step S1AP.Initial UE context setup request message that includes security parameters from the MME by eNodeB )[ security parameters are interpreted as security information]; and 
establish a security procedure with the UE  based on the security information (see para 0018 “if AS security is required, then the network communications device is operable to cause the base station to establish another signalling radio bearer with the mobile telephone on which NAS signalling to be transferred between the base station and the mobile communications device is to be carried.”)
Gupta teaches the first node receiving that security information is needed for the UE based on an event which triggers a need of the security information, however it 
Baghel 20150143463 teaches the first node determining that security information is needed for the UE based on an event which triggers a need of the security information. (See para 0102 “the decision on the selective protect can also be made in the AN 400 based on the policy of the core network 400a or based on the network conditions like load in the AN 400.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining by the network node that security information is needed for the UE based on an event in the system of Gupta. The motivation is to cause the AN (base station) to enable the security ( Baghel: see para 0111)


Regarding claims 3, 15, Gupta doesn’t teach determining that the event which triggers the need of the security information no longer exists upon receiving the security information; and continuing the connection setup with the UE without setting up access stratum (AS) security.
Baghel teaches determining that the event which triggers the need of the security information no longer exists upon receiving the security information (See  para 0169 “see fig 7 step S1AP.Initial UE context setup request message that includes security parameters from the MME by eNodeB )[ security parameters are interpreted as security information]; and
 (See para 0169 “the access network 400 initiates (906) the AS SMC procedure to disable the security for a particular APN”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining by the network node that security information is needed for the UE based on an event in the system of Gupta. The motivation is to cause the AN (base station) to enable the security ( Baghel: see para 0111)

Regarding claim 14, Gupta teaches establishing a security procedure with the UE upon receiving the security information(see fig 7 step S1AP.Initial UE context setup request transmitted by MME to eNodeB; context setup request includes security parameters);; and
setting up access stratum (AS) security based on the received security information (See para 0032 “the Service Request relates to a service that does require AS security, such as a request for a mobile originating or a mobile terminating call, then the MME 8 would reply to the Service Request with the required Security Parameters for setting up Signalling Radio Bearer 2 (SRB2).”; see para 0040 “In the event that the Service Request is for establishing a mobile originating/terminating call, then the MME 8 would determine from the parameter included in the Service Request that AS security has to be activated and so would return the Service Accept message together with security parameters for setting up SRB2” rrc connection reconfiguration with security configuration ).

Regarding claim 16, Gupta teaches wherein the event is a need to establish a secure connection with the UE on AS security. (See para 0050 “always set up the default bearer and activate the AS security whenever the UE moves from ECM_Idle to ECM_Connected Mode”)

Regarding claim 20, Gupta teaches wherein the security information is provided by the network node without the indication. (See para 0047 “the mobile telephone 3 may not transmit the parameter value (indicative of the purpose of the request) to the MME 8.”)

Regarding claim 21, Gupta teaches wherein the security information is provided based on a determination at the network node that access stratum (AS) security is going to be needed for the UE. (see para 0032 “ the MME 8 decides if Access Stratum (AS) security is required.”)

10.   Claim 17, 18, 22, 23 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20110136473 A1) in view of Baghel (US 20150143463 A1)  and further in view of Nokia, Discussion paper on LS RP-180590 on secured Signalling-onlyconnection, S3-181181, 3GPP TSG SA WG3 ,Meeting#91, hereafter referred as Nokia.


Nokia teaches the event is that a report of logged minimization of drive test (MDT) statistics will be requested from the UE. (see page 1 section 1 overall description line 3 “RAN confirms there is a requirement to support secured signaling only connection in Rel-15 (e.g. due to RRC redirection or logged MDT measurement reporting)”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a report of logged minimization of drive test (MDT) statistics will be requested from the UE in the system of Gupta. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

Regarding claim 18, Gupta doesn’t teach wherein the event is that a redirection of the UE to another radio access network is likely.
Nokia teaches wherein the event is that a redirection of the UE to another radio access network is likely.(see page 1 section 1 overall description line 3 “RAN confirms there is a requirement to support secured signaling only connection in Rel-15 (e.g. due to RRC redirection)”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a redirection of the UE to another radio access network in the system of Gupta. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

Regarding claim 22, Gupta doesn’t teach the AS security is needed due to an emergency fallback procedure.
Nokia teaches wherein the AS security is needed due to an emergency fallback procedure. (section 2.2 “Emergency service fallback- redirection happens with a pure signaling only connection. From N2 prospective, AMF has to provide AS security context immediately after NAS authentication procedure.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine AS security is needed due to an emergency fallback procedure in the system of Gupta. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

Regarding claim 23, Gupta doesn’t teach wherein the AS security is needed based on a need to trigger a retrieval of UE radio capability from the UE.
Nokia teaches the AS security is needed based on a need to trigger a retrieval of UE radio capability from the UE.  (see page 2 section 2.1 support for secure “signaling only connection” 4) if the redirection and/ or capability enquiry happens with no security context for the AS procedure….b. AMP may need to ask the capabilities with initial context setup, however, AMP may also need to get the radio capabilities before this step-in order to be able to send the “IMS VoPS supported” to the UE. so, we will also likely need to secure the UE Capability Enquiry as part of an SLAP UL Radio capability match request procedure. In either case, WE capability enquiry must be performed in a secure manner.”)
(see Nokia: section 1 overall description: line 1)

Regarding claim 24, Gupta doesn’t teach the network node is a Next Generation Radio Access Network (NG-RAN) node, and the second network node is an Access and Mobility Management Function (AMF) node of a core network.
Nokia teaches the network node is a Next Generation Radio Access Network (NG-RAN) node, and the second network node is an Access and Mobility Management Function (AMF) node of a core network. (see page 3 section 2.5 Recommendations “AMF Sends UE context set up request to the gNB”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine UE context set up (NG-RAN) and AMF in the system of modified Gupta. The motivation is to support secured signaling (see Nokia: section 1 overall description: line 1)

11.    Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20110136473 A1)  in view of Baghel (US 20150143463 and further in view Haumont (WO03/037021).


Haumont Wo03/037021 teaches including an information element (IE) indicating that a UE context including the security information needs to be setup in an Initial UE message(see page 9 lines 1-4 “ the RNC 30 of the UTRAN adds the derived IMSI and optionally security parameters to anew RANAP initial UE message carrying attach or routing area update request of the UE, and transmit this new initial message to the network node”); and
sending the Initial UE message to the network node.(see page 9 lines 1-4 “ the RNC 30 of the UTRAN adds the derived IMSI and optionally security parameters to anew RANAP initial UE message carrying attach or routing area update request of the UE, and transmit this new initial message to the network node”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine an information element (IE) indicating that a UE context including the security information needs to be setup in an Initial UE message in the system of Gupta. The motivation is to avoid security risk (Haumont : See page 2 line 21) 


Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMIT KAUR/           Examiner, Art Unit 2416                                                                                                                                                                                             
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416